Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 11/29/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Meek et al (US 6,543,533).
Meek et al (US 6,543,533) discloses:
1. (Previously Presented) A wellhead tubing rotator, comprising: 
a rotator body (12) for mounting to wellhead equipment, the rotator body defining a first bore therethrough; 
a split drive mandrel (48, 96) mounted in the first bore and rotatably coupled to the rotator body, the split drive mandrel defining a second bore therethrough for receiving at least a portion of a tubing hanger therein, and comprising: 
an outer driven portion (96); 
an inner mandrel portion (48); and 
a one-way locking mechanism (interaction between 120 and 58) coupling the outer driven portion and the inner mandrel portion.  
2. (Previously Presented) The wellhead tubing rotator of claim 1, wherein: 
the one-way locking mechanism engages to rotationally lock the inner mandrel portion with the outer driven portion when the outer driven portion is rotated in a first rotation direction; and 
when disengaged, the one-way locking mechanism allows the inner mandrel portion to rotate with respect to the outer driven portion in a second rotation direction opposite to the first rotation direction.  (The interaction between element 120 and 58 act as claimed, wherein when they are engaging one another, the inner mandrel 48 may be rotated with the outer portion 96; upon disengaging 120 and 58, 48 would be able to rotate freely.)
7. (Previously Presented) The wellhead tubing rotator of claim 2, further comprising a mechanical linkage (126) coupled to the outer driven portion (96) and couplable to a drive system (handle 174) to transfer torque from the drive system to the outer driven portion (Figure 2).  
10. (Previously Presented) The wellhead tubing rotator of claim 1, wherein the inner mandrel portion is shaped to grippingly engage the at least a portion of the tubing hanger received therein. (Threading provided on the inside of 48 constitutes being "shaped to grippingly engage".)
Allowable Subject Matter
Claims 3-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Prior art references Meek et al (US 6,543,533) and Wright (US 5,465,788) are believed to be the closest prior art to the claimed invention. 
Meek discloses a wellhead tubing rotator with the claimed body and mechanical linkage, however fails to provide the one-way clutch.
Similarly, Wright discloses a wellhead tubing rotator with the claimed rotator body (2), as well as a split drive mandrel with inner and outer portions (29 and 5 respectively) however fails to provide a one-way locking mechanism. Connector 8 would be the element operating in the closest capacity to the claimed one-way locking mechanism. Wright, however, specifically states wherein the system is able to rotate freely in either direction, and is thus not a one-way locking mechanism.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679